ORDER
The Court having considered the petition for reinstatement of Virgil Duane Parker, the supplement and the response filed thereto by the Attorney Grievance Commission consenting to the reinstatement in the above captioned case, it is this 6th day of May, 2008,
ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring, that the petition be, and it is hereby, GRANTED, and the Petitioner, Virgil Duane Parker, upon taking in open court and subscribing to the oath of attorneys required by MD Code (2004), Business Occupations and Professions Article Sec 10-212 is reinstated as a member of the Bar of Maryland to the practice of law in this State, and it is further
ORDERED that Clerk of the Court shall replace the name of Virgil Duane Parker upon the register of attorneys entitled to practice in this Court and certify that fact to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this State, and it is further
ORDERED that pursuant to Rule 11 of the Rules Governing Admission to the Bar Maryland, the petitioner shall satisfactorily complete the next course on professionalism given by the Maryland State Bar Association.